               Case 3:19-mj-01444-SALM Document 3 Filed 10/04/19 Page 1 of 1




                                    UNITED STATES DISTRICT COURT

                                        DISTRICT OF CONNECTICUT

      IN RE: GRAND JURY                                     N-19-2    3: l 1rnj iYYL\ (srtL~J
      JOHN DOE
                                                             October 4, 2019

              MOTION TO ·EAL WRIT OF HABEAS CORPUS AD TE 'TlFlCANDUM

             The United States of America, by John H. Durham, United States Attorney for the

      District of Connecticut, by Anthony E. Kaplan, Assistant United States Attorney, respectfully

      moves the Court for an Order sealing the Application for Writ of Habeas Corpus Ad

      Prosequendum.

             The United States requests sealing because the application and writ relate to matters

      occurring before th Grand Jury and, therefore, are exempt from public disclosure under Fed. R.

      Crim. P. 6(e) and, moreover, disclosure of these items would jeopardize the ongoing investigation

      in this matter, and the personal safety of the defendant in this matter.

                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY
                                                     /s/
                                                     ANTHONY E. KAPLAN
                                                     ASSISTANT UNITED STATES ATTORNEY
                                                     Federal Bar No.
                                                     157 Church Street, 25TH Fl.
                                                     New Haven, Connecticut 06510
                                                     (203) 821-3700

                                                    ORDER~                       ~. ~       1fu L<a.,L/
             The Government's Motion to Seal is here~ / D E N f f i D.            f ~ ~ vUCC       S"
bt Qtiuc!&t h'l ,~        I L[,zoz,o.             /s/ Sarah A. L. Merriam, USMJ
                                             116N. SARAH A.L. MERRIAM
                                             ~ED STATES DISTRICT JUDGE
                                             Date:
